Our examination of the case and briefs, and consideration of the arguments by counsel, leads to an affirmance of such parts of the decree below as are brought before us on this appeal, viz.: (1) the amount of the award to the trustee, and (2) the amount of the award to its counsel.
Inasmuch as the court is unanimous on one phase of the appeal but not on the other, at the request of the judges, the following questions are ordered to be voted upon separately:
1. Shall the award to the trustee of four per cent. commission on the two-fifths share of the corpus distributable to the executrix of the estate of Sarah H. Allen, deceased, and of four per cent. commission on the income of $222,382.27 received by said trustee, be affirmed?
2. Shall the award of a counsel fee to Peter Backes as counsel be affirmed for the amount fixed by the court of chancery in the decree under review?
As to first question —
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, BLACK, CAMPBELL, LLOYD, CASE, BODINE, VAN BUSKIRK, McGLENNON, KAYS, HETFIELD, DEAR, WELLS, JJ. 14.
For reversal — None.
As to second question —
For affirmance — TRENCHARD, PARKER, CAMPBELL, LLOYD, CASE, McGLENNON, KAYS, HETFIELD, DEAR, JJ. 9.
For reversal — THE CHIEF-JUSTICE, BLACK, BODINE, VAN BUSKIRK, DEAR, JJ. 5. *Page 266